FILED
                              NOT FOR PUBLICATION                           JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


In re: ARTHUR SCOTT WEST,                        No. 11-35918

                Appellant.                       D.C. No. 3:11-mc-05022-RBL


                                                 MEMORANDUM*


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

      Arthur Scott West appeals pro se from the district court’s order imposing a

pre-filing restriction on him as a vexatious litigant. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion. Molski v. Evergreen

Dynasty Corp., 500 F.3d 1047, 1056-57 (9th Cir. 2007) (per curiam). We affirm.

      The district court did not abuse its discretion by imposing a pre-filing


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
restriction against West after giving him notice and an opportunity to be heard,

developing an adequate record for review, making findings regarding his frivolous

litigation history, and tailoring the restriction to the specific vices encountered.

See id. at 1057-61 (discussing the four factors for imposing pre-filing restrictions).

      We reject West’s contentions concerning the district court’s jurisdiction to

impose the pre-filing restriction, judicial bias, and the validity of the restriction and

the “vexatious litigant standards” under federal and state law.

      The Port of Tacoma’s opposed motion for leave to file an amicus brief, filed

on August 16, 2013, is denied. West’s request for default and appointment of the

U.S. Attorney as amicus curiae, set forth his opposition brief, is also denied.

      West’s motion for reconsideration, filed on September 27, 2013, is denied.

      AFFIRMED.




                                            2                                     11-35918